Opinion issued June 20, 2019




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-18-01075-CV
                            ———————————
            TEXAS-NEW MEXICO POWER COMPANY, Relator



            Original Proceeding on Petition for Writ of Mandamus


                                  OPINION

      Texas-New Mexico Power Company has filed a petition for writ of mandamus

asking that we order the trial court to (1) vacate its October 8, 2018 order denying

Texas-New Mexico Power Company’s Motion to Dismiss for Subject Matter




                                         1
Jurisdiction and (2) enter an order dismissing the case against it for want of subject-

matter jurisdiction.1

      The petition for writ of mandamus is DENIED. Accordingly, we lift the stay

of the order issued by this Court on January 29, 2019.

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Hightower.




1
      The underlying case is Christopher and Sheila Hubbard, et al. v. Texas New Mexico
      Power Company, Mesa Line Services, LLC, cause number 2017-64906, pending in
      the 234th District Court of Harris County, Texas, the Hon. Wesley Ward presiding.
                                          2